Motion to dismiss petitioner’s appeal insofar as it is taken from orders of the Appellate Division dated January 5, 1982 and July 22, 1982 granted and that portion of the appeal dismissed, without costs, upon the ground that said orders do not finally determine the proceeding within the meaning of the Constitution.
Cross motion by petitioner to waive strict compliance with certain requirements concerning the papers on appeal granted only to the extent that the appeal from the Appellate Division order of reversal and dismissal of the petition may be prosecuted upon the original record and upon 10 copies each of the additional papers and appellant’s brief; motion otherwise denied.